                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            Case No. 18-cv-62217-BLOOM/White

GOLDEN VASQUEZ,

       Plaintiff,

v.

JULIE L. JONES,

      Defendant.
______________________/

                       ORDER ADOPTING MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATIONS

       THIS CAUSE is before the Court upon the Amended Petition for a Writ of Habeas

Corpus under 28 U.S.C. § 2241, ECF No. [12] (“Petition”), filed on October 12, 2018. This case

was previously referred to the Honorable Patrick A. White for a Report and Recommendations

(“R&R”) on all dispositive matters. See ECF No. [2]. On December 13, 2018, Judge White

issued a R&R recommending that this case be dismissed without prejudice for Petitioner’s

failure to prosecute and comply with Court orders. ECF No. [20]. The R&R also stated that

Petitioner could file any objections within fourteen days of receipt of a copy of the R&R, or

submit a properly amended complaint, in accordance with the Rules, which cures the

deficiencies noted in this Report and in prior orders, within fourteen days of receipt of a copy of

this Report. Id. To date, Petitioner has done neither, nor has she sought additional time in which

to do so.

       The Court has conducted a de novo review of Judge White’s R&R, the record, and is

otherwise fully advised in the premises. Williams v. McNeil, 557 F.3d 1287, 1291 (11th Cir.

2009) (citing 28 U.S.C. § 636(b)(1)). Upon review, the Court finds Judge White’s R&R to be
                                                           Case No. 18-cv-62217-BLOOM/White


well reasoned and correct. The Court therefore agrees with the analysis in Judge White’s R&R

and concludes that this case should be dismissed for the reasons set forth therein.

        For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

        1.     Magistrate Judge White’s R&R, ECF No. [20], is ADOPTED;

        2.     This case is DISMISSED WITHOUT PREJUDICE;

        3.     All pending motions are DENIED AS MOOT; and,

        4.     The Clerk shall CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, this 28th day of December,

2018.



                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record

Golden Vasquez, pro se
4141 NW 75th Terrace
Lauderhill, Florida 33319




                                                 2
